[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                   FILED
                                                         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 11-13589                    JUNE 4, 2012
                           Non-Argument Calendar                JOHN LEY
                         ________________________                CLERK

                    D. C. Docket No. 0:10-cv-62163-DLG

GAMIL R. HANNA,
individually,

                                                              Plaintiff-Appellant,

                                    versus

CITY OF HOLLYWOOD, FLORIDA,
ALFRED STABILE,
individually,
PATRICK FLOYD,
individually,
                                                          Defendants-Appellees.
                        ________________________

                 Appeal from the United States District Court
                   for the Southern District of Florida
                        ________________________
                               (June 4, 2012)

Before TJOFLAT, BARKETT and ANDERSON, Circuit Judges.


PER CURIAM:

     Gamil R. Hanna appeals the district court’s order of July 5, 2011, denying
his motion to vacate the district court’s order of February 22, 2011, dismissing his

second amended complaint and to reopen the case. The issue for this court to

decide is whether the district court abused its discretion in denying Hanna’s

motion to vacate. We conclude that the district court did not and therefore affirm.

      AFFIRMED.




                                         2